DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on August 01, 2022 has been entered and considered and an action on the merits follows.

Information Disclosure Statement
The information disclosure statement (IDS) filed on February 02, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of claim 17 are unclear because it is not clear what Applicant is relying on in the apparatus claim 1 for patentability. Claim 17 should be rewritten in an independent form with all of the intended limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12-13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 2020/0147915 A1) in view of Hardy et al. (hereinafter “Hardy”) (US 6,202,847) and Georg (US 4,317,359).
Regarding claims 1 and 17, Mayer discloses a rosin press apparatus configures to extract rosin from a plant material (see “cannabis” in para. 2) comprising:
a frame (102, 103, 104) comprising a first plate (i.e. a right vertical plate of 102 in fig. 2) and a second plate (a front or back plate of 102 in fig. 2),
a press (201) connected to the frame (figs. 1-2);
a first press plate (107) connected to the press (fig. 2); 
a second press plate (108) connected to the frame and oriented above the first press plate (107) (fig. 2); and
a heating element (see “a first electric heating element embedded into the lower press plate, a second electric heating element embedded into the upper press plate” in para. 5), the heating element configured to heat at least one of the first and second press plates;
 the press (201) being configured to drive the first press plate (107) toward the second press plate (108), thereby applying pressure to a material (301) positioned between the first and second press plates (see fig. 2 to fig. 3).
Mayer does not expressly disclose a connection of the first and second plates being interdigitated at a corner of the frame. Hardy teaches it is old and well known in the art to connect plates (14 and 16) of a container (10) interdigitated along opposite side edges and corner by a plurality of alternate tabs and slots (at 18) (see fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the connection of the first and second plates, as well as third and fourth plates of Mayer interdigitately by a plurality of alternate tabs and slots, as taught by Hardy, since such connection of the plates of a box-like structure is old and well known in the art, and such connection provides an effective securement to the plates of the frame (col. 2, lines 40-41). Accordingly, Mayer as modified by Hardy, discloses the first and second plates being interdigitated at a corner of the frame.
As to the press is a hydraulic press, Mayer discloses a motor (210) for driving the first press plate is an electric motor. Mayer does not disclose the motor is a hydraulic motor. Georg discloses it is old and well known in screw pressing art to provide a screw press comprising a press (10, 12, 17, 20) having either an electric motor or a hydraulic motor for driving a ram (6) up and down. Therefore, it would have been an obvious matter of design choice to use a hydraulic motor, as taught by Georg, to drive the press plate, since such motor is old and well-known in the screw pressing art and both drive motors (electric and hydraulic) work equally as well, one skilled in the art would make a choice for convenience or economic reason. 
Mayer, as modified by Georg, discloses that the apparatus can be driven by a hydraulic motor, which makes it a “hydraulic press”. Note that the claim does not specifically define that the hydraulic press includes a hydraulic piston, and the specification of the instant invention also discloses that the press can be moved by an electric motor (see para. 53, the last two lines).
 
Regarding claim 2, the press apparatus of Claim 1, modified Mayer discloses wherein the first plate comprises a first plurality of tabs (see 18 in Figure 1 of Hardy) and the second plate comprises a second plurality of tabs (see 18 in Figure 1 of Hardy), the first and second plurality of tabs being interdigitated at the corner of the frame (see 18 in Figure 1 of Hardy).
Regarding claim 3, the press apparatus of Claim 2, modified Mayer discloses wherein the first plurality of tabs is configured to form a friction fit with the second plurality of tabs (see 18 in Figure 1 of Hardy).
Regarding claim 4, the press apparatus of Claim 1, modified Mayer discloses wherein the frame further comprises a third plate, the first plate and third plate being interdigitated at a second corner of the frame (see 18 in Figure 1 of Hardy, which shows four plates are interdigitated connected to each other).
Regarding claim 5, the press apparatus of Claim 1, modified Mayer discloses wherein the first plate comprises a slot (see 18 in Figure 1 of Hardy), the slot being sized to tightly fit a first tab from a fourth plate (see 18 in Figure 1 of Hardy, which shows four plates are interdigitated connected to each other by tabs and).
Regarding claim 6, the press apparatus of Claim 5, modified Mayer discloses wherein the slot is oriented generally horizontally (see 18 in Figure 1 of Hardy, which shows the slots are oriented generally horizontally).
Regarding claim 7, the press apparatus of Claim 5, modified Mayer discloses wherein the second plate comprises a slot, the slot being sized to receive a second tab from the fourth plate (see 18 in Figure 1 of Hardy, which shows four plates are interdigitated connected to each other by tabs and slots).
Regarding claim 8, the press apparatus of Claim 1, modified Mayer discloses wherein the frame forms an interdigitated structure at each corner (i.e. each lower corner) of the frame (see 18 in Figure 1 of Hardy, which shows four plates are interdigitated connected to each other by tabs and slots to form an interdigitated structure at each corner).
Regarding claim 12, the rosin press apparatus of Claim 1, Mayer discloses the heating element is configured to heat the first press plate, and further comprising a second heating element that is configured to heat the second press plate. (see “a first electric heating element embedded into the lower press plate, a second electric heating element embedded into the upper press plate” in para. 5). 
Regarding claim 13, the rosin press apparatus of Claim 1, Mayer discloses wherein the first press plate (107) is electrically connected to a thermocouple (see para. 38), the thermocouple being configured to measure the temperature of the first and second press plates (see para. 38 and 41-42).
Regarding claim 15, the rosin press apparatus of Claim 1, Mayer discloses further comprising a user interface (110), the user interface configured to receive inputs and display information (see para. 28).

Claims 1-10, 12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rebholz (US D857,065S) in view of Mayer (US 2020/0147915 A1), Johnson (4,442,767), and Hardy et al. (hereinafter “Hardy”) (US 6,202,847). 
Regarding claims 1 and 17, Rebholz discloses a rosin press apparatus configures to extract rosin from a plant material comprising:
a press (see the annotated drawing below); 
a first press plate (see the annotated drawing below) connected to the press (see the annotated drawing below); 
a second press plate (see the annotated drawing below) oriented above the first press plate (see the annotated drawing below); and
a heating element (see the annotated drawing below), the heating element configured to heat at least one of the first and second press plates;
 the press (see the annotated drawing below) being configured to drive the first press plate (see the annotated drawing below) toward the second press plate (see the annotated drawing below), thereby applying pressure to a material positioned between the first and second press plates.

    PNG
    media_image1.png
    549
    695
    media_image1.png
    Greyscale

In the event that Applicant does not agree that the wires as noted in the annotated drawing above are heating element. Mayer can be applied to teach it is old and well known in rosin pressing art to provide both press plates (107 and 108) with heating elements (see “a first electric heating element embedded into the lower press plate, a second electric heating element embedded into the upper press plate” in para. 5) in order to squeeze melted compounds from raw material. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the press plates of Rebholz with heating elements, as taught by Mayer, to squeeze liquid from raw material (cannabis) more effectively.
As to a frame comprising a first plate and a second plate for covering a press, Rebholz does not expressly disclose a frame for covering the press. Johnson discloses a press apparatus comprising: a frame comprising a support plate (12), a first plate (34) and a second plate (36), a press (60 and 66) being covered by the frame (figs. 1-2); a first press plate (26) connected to the press (fig. 2); and a second press plate (14) connected to the frame and oriented above the first press plate (26) (fig. 2), the press being configured to drive the first press plate (26) toward the second press plate (14), thereby applying pressure to a material positioned between the first and second press plates (see col. 4, lines 49-54). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the press of Rebholz with a frame, as taught by Johnson, to cover the press for safety reason.
As to the press is a hydraulic press, Rebholz appears to disclose a hydraulic press. However, in the event that Applicant does not agree that the press of Rebholz is a hydraulic press, Johnson can also be applied to teach a drive system comprising a hydraulic press (60) (see col. 5, lines 1-3) operated by a handle (46) in to increase and release pressure to raise and lower the first press plate respectively. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the drive system of Rebholz with the type of drive system comprising a hydraulic press operated by a handle, as taught by Johnson, for effectively increasing and releasing pressure to raise and lower the first press plate to squeezing liquid from a raw material.
Modified Rebholz discloses the frame including plates connected together as set forth above. Rebholz does not disclose a connection of the first and second plates being interdigitated at a corner of the frame. Hardy teaches it is old and well known in the art to connect plates (14 and 16) of a container (10) interdigitated along opposite side edges and corner by a plurality of alternate tabs and slots (at 18) (see fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the connection of the first and second plates, as well as third and fourth plates of Rebholz interdigitately by a plurality of alternate tabs and slots, as taught by Hardy, since such connection of the plates of a box-like structure is old and well known in the art, and such connection provides an effective securement to the plates of the frame (col. 2, lines 40-41). Accordingly, Rebholz as modified by Hardy, discloses the first and second plates being interdigitated at a corner of the frame. 
Regarding claim 2, the rosin press apparatus of Claim 1, modified Rebholz discloses wherein the first plate comprises a first plurality of tabs (see 18 in Figure 1 of Hardy) and the second plate comprises a second plurality of tabs (see 18 in Figure 1 of Hardy), the first and second plurality of tabs being interdigitated at the corner of the frame (see 18 in Figure 1 of Hardy).
Regarding claim 3, the rosin press apparatus of Claim 2, modified Rebholz discloses wherein the first plurality of tabs is configured to form a friction fit with the second plurality of tabs (see 18 in Figure 1 of Hardy).
Regarding claim 4, the rosin press apparatus of Claim 1, modified Rebholz discloses wherein the frame further comprises a third plate, the first plate and third plate being interdigitated at a second corner of the frame (see 18 in Figure 1 of Hardy, which shows four plates are interdigitated connected to each other).
Regarding claim 5, the rosin press apparatus of Claim 1, modified Rebholz discloses wherein the first plate comprises a slot (see 18 in Figure 1 of Hardy), the slot being sized to tightly fit a first tab from a fourth plate (see 18 in Figure 1 of Hardy, which shows four plates (14 and 16) are interdigitated connected to each other by tabs and slots).
Regarding claim 6, the rosin press apparatus of Claim 5, modified Rebholz discloses wherein the slot is oriented generally horizontally (see 18 in Figure 1 of Hardy, which shows the slots are oriented generally horizontally).
Regarding claim 7, the rosin press apparatus of Claim 5, modified Rebholz discloses wherein the second plate comprises a slot, the slot being sized to receive a second tab from the fourth plate (see 18 in Figure 1 of Hardy, which shows four plates (14 and 16) are interdigitated connected to each other by tabs and slots).
Regarding claim 8, the rosin press apparatus of Claim 1, modified Rebholz discloses wherein the frame forms an interdigitated structure at each corner (i.e. each lower corner) of the frame (see 18 in Figure 1 of Hardy, which shows four plates (14 and 16) are interdigitated connected to each other by tabs and slots to form an interdigitated structure at each corner).
Regarding claim 9, the rosin press apparatus of Claim 1, modified Rebholz discloses the drive system including a handle (42 and 46 of Johnson) configured to increase pressure in the press (see “pumped by hand” in col. 5, lines 13-15 of Johnson).
Regarding claim 10, (first claim interpretation of the release actuator) the rosin press apparatus of Claim 1, modified Rebholz discloses a release actuator (see “valve 82” in col. 5, lines 1-3 of Johnson) configured to release pressure from the press (col. 4, last line to col. 5, line 3 of Johnson).
Regarding claim 10, (second claim interpretation of the release actuator) the rosin press apparatus of Claim 1, modified Rebholz discloses a release actuator (see “spring 70” in col. 4, lines 55-57 of Johnson) configured to release pressure from the press (col. 4, lines 55-57, note that these springs assisted in retracting the press after the valves (82) is opened, and thus it can be interpreted as a release actuator of Johnson).
Regarding claim 12, the rosin press apparatus of Claim 1, modified Rebholz discloses the first and second heating elements as set forth above.
Regarding claim 14, the rosin press apparatus of Claim 1, modified Rebholz discloses wherein the press (6) comprises a bottle jack (col. 4, line 31 of Johnson).

Allowable Subject Matter
Claims 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on a combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regard to Applicant’s argument of the Mayer reference repeated disparagement of hydraulic presses, Mayer is referred to the type of hydraulic press that includes a hydraulic piston for driving the press plate, not a mechanical press driven by a hydraulic motor. Therefore, the combination of Mayer in view of Georg, as noted above, is proper. Additionally, the applicant has not disclosed that using a hydraulic piston to drive the press plate solves any stated problem or is for any particular purpose because the specification of the instant invention also discloses that the press can be an electric motor (see para. 53, the last two lines).
With regard to the Hardy reference, Applicant argued that Hardy is non-analogous art, therefore, the combination of Hardy with a reference discloses a rosin press is improper. The argument that Hardy is non-analogous art is not persuasive. MPEP 2141.01(A) states that analogous art does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.
With regard to Applicant’s argument of claim 3 that Hardy does not state that the box joint 18 includes a friction fit. This argument has been considered. However, the claim requires the first plurality of tabs is configured to form a friction fit with the second tabs, not a joint includes an element called a friction fit. Hardy discloses the first and second tabs (18) are fit together for effectively secured together (col. 2, lines 39-40), and thus the tabs have a strong friction in order to hold the sidewalls (14) together. Hardy teaches the tabs joint for effectively secured the walls together (col. 2, lines 39-40), and thus a prima facie case of obviousness has been established.      
With regard to Applicant’s argument of claim 11, the argument is deemed persuasive. Claim 11 is found allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on 571-272-4528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        November 5, 2022